723 N.W.2d 898 (2006)
TRAVELERS INDEMNITY COMPANY, Plaintiff-Appellant,
v.
KUHLMAN CORPORATION, Kuhlman Electric Corporation, Borg-Warner, Inc., Trial Court Group, L.L.C., d/b/a The Carlyle Group, a/k/a Carlyle Group, L.P., Defendants-Appellees, and
Hartford Accident & Indemnity Company, Commerce & Industry Insurance Company, Federal Insurance Company, Interested Parties.
Docket No. 131527. COA No. 265786.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the motions for miscellaneous relief are GRANTED. The application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.